DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner notes than an interview may be helpful in resolving the 35 USC 112 rejections, and would happily accommodate applicant if contacted to schedule one.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document.  Examiner notes that the main concern appears to be the narrative nature of the claims, which obscures the intended scope the claims are intended to encompass.  The numerical steps of claim 1 include what appear to be section 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mathematical concepts) without significantly more.  Claims 1-9 are method claims (one of the four statutory categories of invention), and claim 1 recites:
A method for prediction of cortical spiking neural signal, characterized in that the method comprises the following steps:
1)    pretreatment of cortical spiking neural signal channel: First, using time slot to divide original cortical spiking neural signal to complete discretization; screening out signal channels with extremely high or low spiking release rate among all cortical spiking neural signal channels; (examiner notes that discretization is a data input method that uses mathematical relationships to generate numerical data, and “screening out” amounts to numerical filtering based on a threshold here)
2)    modeling of posterior cortical spiking neural signal generation probability: using mutual information to obtain numerous anterior cortical signal channels with the maximum value of mutual information with each signal channel in posterior cortical region as the independent variable of the model; (examiner notes that this is initializing a numerical model in terms of numerical variables)
after that, setting sliding window in view of each time slot in all posterior cortical signal channels to be predicted to select input independent variable of the model; (again, setting numerical variables in the mathematical model, which is in effect setting forth a mathematical algorithm)

3)    model accuracy measurement: using the model in Step 2) to obtain the sequence for spiking release probability of spiking neural signal to be predicted in the posterior cortical region; using Discrete Time Rescaling Kolmogorov-Smirnov Statistics as the dimension for measurement of model effect to calculate model effect value; (this is again using specific numerical algorithms to manipulate the numerical data)
4)    model optimization with the help of numerical gradient descent: taking the model effect measurement value obtained in Step 3) as the target function for derivation to obtain the numerical gradient; proceeding with optimized calculation of optimal parameters with Quasi-Newton Method; (examiner notes that this is again setting forth explicit mathematical algorithms, such as gradient descent, to manipulate the numerical data with)
5)    iterative calculation: executing Step 3) and 4) iteratively when calculating the optimal parameters until accuracy of the model corresponding to the optimized parameters is up to the local optima or upper limit of iterations; introducing final parameters into the model, and using this model to complete prediction of posterior cortical spiking neural signal. (this is iteratively calculating the data with the above algorithms until convergence to desired limits, and provide a numerical output, i.e. “prediction”).
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using the model to complete prediction of posterior cortical spiking neural signal. The is recited narratively and at such a level of generality that it would include providing a numerical result from an equation under the broadest reasonable interpretation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Dependent claims 2-9 recite further details of the mathematical algorithms used, including the explicit equations utilized.  They remain ineligible for the reasons set forth above.

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejections under 35 USC 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the claims set forth the use of gradient descent along with a discrete time rescaling Kolmogorov-Smirnoff Statistics for obtaining probabilities for a spiking neural signal in the context of an inhomogenous Poisson point process generalized linear model.  This highly detailed model algorithm is not taught or suggested in the art as a whole, and distinguishes over the prior art.  The closest prior art is Song (US 20200238074 A1), which discusses determining a models goodness-of-fit with a Kolmogorov-Smirnov test (KS) based on the time-rescaling theorem in the context of neural spike trains.  This reference, however, does not use the KS test in context with a model equivalent of the claimed model (e.g. inhomogenous Poisson point). Howard (US 20200298005 A1) discusses analyzing neural spike trains.  Donoghue (US 20030105409 A1) discusses using KS tests on simulated neural spike trains, but again does not teach the modeling details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/              Primary Examiner, Art Unit 2128